AO 245B (Rev. [}5/15/2018) Judgment in a Criminal Petty Case {Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DisTRiCT or CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November 1, 1987)

Graciela Ventum_]actino Case Number: 3:18-mj-22375-RBB

Marc Xavier Carlos
Deferza'am 'S A!torney

REGISTRATION NO. 80272298

THE DEFENDANTZ
pleaded guilty to count(s) 1 Of COmplaint

|:| was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number{s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

[| The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT 4
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED

E Fine: WAIVED

|E Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date of imposition of Sentence

 

 

SOUTHERN DlSTRlCT UF CAL|FORN|A

BY

  
  
 

FlLEo _‘_
HO ORABLE
Oct 26 2018 UNITED STATES MAGISTRATE J`UDGE

CLERK, U.S. DlSTRlCT CDURT

 

 

 

 

 

sf ericas oEFuTY

 

3:18-mj-22375-RBB

 

